Argued January 31, 1927.
The question here involved is the same as was presented in the preceding case: Com. v. Pastor et al. Here the appellant, a corporation of the State of Delaware, *Page 28 
is proposing to sell its capital stock through its officers acting without compensation, no commission being charged and no officer being engaged in selling the stock for a profit. The court below determined in the first instance that the corporation was not a dealer and dismissed the proceedings. Subsequently the attorney general called to the court's attention the decision of the Superior Court in the Pastor Case, which had not been rendered at the time the case at bar was determined in the common pleas; thereupon the court reversed its decision and entered judgment in favor of defendant and plaintiff appealed.
For the reasons stated in the case of Com. v. Pastor et al., the judgment is reversed and the proceeding dismissed at the cost of appellee.